SECURITY AGREEMENT

 

 

This Security Agreement is dated as of July 18, 2001 by and between Primix
Solutions Inc., a Delaware corporation (“Pledgor”), and Lennart Mengwall (the
“Pledgee”).

WHEREAS, the parties hereto wish to secure the Obligations (as hereinafter
defined) under that certain Promissory Note (the “Note”) in the amount of
$2,500,000 dated of even date herewith made by Pledgor in favor of Pledgee by a
subordinated security interest in all of Pledgor’s assets.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Pledgor hereby agrees with Pledgee as follows:

1.                Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings so defined in the Note.  As used herein, (i) the
term “Event of Default” shall have the meaning set forth in the Note and (ii)
the term “Obligations” shall mean all present and future liabilities and
obligations of Pledgor to Pledgee, whether now existing or hereafter arising
under the Note, whether liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, direct or indirect.

2.             Security.

2.1.1                                Grant of Security.  As security for the
payment and performance of the Obligations, Pledgor hereby mortgages, pledges
and collaterally grants and assigns to Pledgee, and creates a subordinated
security interest in favor of Pledgee in, all of Pledgor’s right, title and
interest in and to (but none of its obligations or liabilities with respect to)
all assets of Pledgor whether now owned or existing or hereafter acquired or
arising (the “Security”), including, without limitation, all of Pledgor’s right,
title and interest in and to (i) all accounts (as defined in the Massachusetts
Uniform Commercial Code) (“Accounts”); (ii) all equipment and fixtures; (iii)
all intellectual property including (a) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names and corporate names, together with all translations, adaptations,
derivations and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (c) all original works, all copyrights, and all applications,
registrations and renewals in connection therewith, (d) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (e) all computer software (including data and related
documentation), (f) all other proprietary rights, and (g) all copies and
tangible embodiments of the foregoing (in whatever form or medium); (iv) all
other general intangibles; (v) all documents and instruments, whether negotiable
or non-negotiable; (vii) all securities, whether certificated or uncertificated
(the “Stock”); and (viii) all files, records (including, without limitation,
computer programs, tapes and related electronic data processing software) and
writings of Pledgor in which Pledgor has an interest in any way relating to the
foregoing property and all rights of Pledgor of retrieval from third parties of
information pertaining to any of such property.


2.1.2                                Proceeds and Products. The Security shall
include all proceeds, including insurance proceeds, and products of the items of
Security described or referred to in Section 2.1.1 hereof.

2.1.3                                Excluded Property.  Notwithstanding herein
to the contrary, the payment and performance of the Obligations shall not be
secured by any rights or property of the Company to the extent that any valid
and enforceable law or regulation applicable to such rights or property
prohibits the pledge or the creation of a security interest therein.

2.1.4                                Subordination.  Notwithstanding anything
herein to the contrary, the security interest in the Security granted hereunder
shall be subordinated to the secured borrowings of the Company incurred under
that certain Accounts Receivable Financing Agreement dated as of April 16, 2001
(and as it may be amended) and any purchase money security interests
(collectively, the “Senior Security Interests”).

2.2                                Representations, Warranties and Covenants
with Respect to Security and Other Matters.  Pledgor hereby represents, warrants
and covenants that:

2.2.1                                Authority.  Pledgor has the requisite
corporate authority for the making and performance of this Agreement, and
Pledgor has taken all necessary action to be taken by it to make this Agreement
the legal, valid, binding and enforceable obligation it purports to be.

2.2.2                                No Legal Obstacle to Agreement.  Neither
the execution and delivery of this Agreement nor the fulfillment of the terms
hereof will constitute or result in a breach of the provisions of any material
instrument, contract or agreement to which Pledgor is a party or by which it is
bound, or the violation of any law, judgment, decree or governmental or
administrative order, rule or regulation applicable to it, or has resulted in or
will result in the creation under any agreement or instrument of any security
interest, lien or encumbrance upon any of its assets (except for the security
interest, liens and encumbrances created hereby and the Senior Security
Interests).  No approval, authorization or other action by, or declaration to or
filing with, any governmental or administrative authority is required to be
obtained or made by Pledgor in connection with the execution, delivery or
performance of this Agreement other than the filing of financing statements that
may be required for the perfection of Pledgee’s security interest in the
Security pursuant to Section 2.3 hereof.

2.2.3                                No Sales of Assets, Liens or Transfers. 
Pledgor shall not transfer, sell or dispose of any item of Security outside the
ordinary course of business.  Except for the Senior Security Interest, the
security interests granted hereby and any restrictions on transfer as may be
imposed by state and federal regulatory laws, all Security is currently and
shall be free and clear of any security interests, mortgages, pledges, liens,
encumbrances and restrictions on the transfer thereof.


2.2.4                                Name for Conducting Business.  Pledgor will
not adopt or do business under any name other than Primix Solutions Inc. or any
other name specified by a written notice delivered to Pledgee not less than
thirty (30) days prior to the conduct of business under such name.

2.3                                Perfection of Security Interests.  Upon
Pledgee’s written request from time to time, Pledgor will make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places all such instruments, including, without limitation appropriate financing
statements, and will take all such other action as Pledgee deems advisable to
carry out the intent and purposes of this Agreement or for perfecting Pledgee’s
security interest in the Security as provided hereunder, in each cased subject
to and in subordination of the Senior Security Interests.

2.4                                Use of Security.  Until Pledgee provides
written notice to the contrary after an Event of Default has occurred, Pledgor
may use, commingle and dispose of any part of the Security in the ordinary
course of its business.

3.             Right to Realize Upon Security.  Except to the extent prohibited
by applicable law and subject to the Senior Security Interests, the following
provisions shall govern Pledgee’s right to realize upon the Security after an
Event of Default has occurred, in addition to any rights and remedies available
at law or in equity:

3.1                                Remedies.  If an Event of Default shall have
occurred and be continuing, Pledgee shall thereafter have the following rights
and remedies (to the extent permitted by applicable law and subject to the
Senior Security Interests), all such rights and remedies being cumulative, not
exclusive, and enforceable alternatively, successively or concurrently, at such
time or times as Pledgee deems expedient:

(a)             If Pledgee so elects and gives notice of such election to
Pledgor, Pledgee may vote any or all shares of the Stock and give all consents,
waivers and ratifications in respect of the Stock and otherwise act with respect
thereto as though it were the outright owner thereof (Pledgor hereby irrevocably
constituting and appointing Pledgee the proxy and attorney-in-fact of Pledgor,
with full power of substitution, to do so);

(b)            Pledgee may demand, sue for, collect or make any compromise or
settlement Pledgee deems suitable in respect of the Security;

(c)             Pledgee may sell, resell, assign and deliver, or otherwise
dispose of any or all of the Security, for cash and/or credit and upon such
terms at such place or places and at such time or times and to such persons,
firms, companies or corporations as Pledgee thinks expedient, all without demand
for performance by Pledgor or any notice or advertisement whatsoever except such
as may be required by law; and

(d)            Pledgee may cause all or any part of the Security held by him to
be transferred into his name or the name of his nominee or nominees.


                Pledgee may enforce his rights hereunder without any other
notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise, to the fullest extent
permitted by law.  Pledgor acknowledges that ten (10) calendar days’ notice of
any public sale or of that date on or after which a private sale may be effected
is reasonable notice.  Pledgee may buy any part or all of the Security at any
public sale, and if any part or all of the Security is of a type customarily
sold in a recognized market or is of the type which is the subject of
widely-distributed standard price quotations, Pledgee may buy at a private sale
and may make payments thereof by any means.  Pledgee may apply the cash proceeds
actually received from any sale or other disposition of the Security to the
reasonable expenses of retaking, holding, preparing for sale, selling and the
like, to reasonable attorneys’ fees, and all legal expenses, travel and other
expenses which may be incurred by Pledgee in attempting to collect the
Obligations or to enforce this Agreement or in the prosecution or defense of any
action or proceeding related to the subject matter of this Agreement; and then
to the Obligations, and any surplus shall be paid to Pledgor.

                Pledgor recognizes that Pledgee may be unable to effect a public
sale of the Stock by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, but may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers.  Pledgor agrees that any such
private sales may be at prices and other terms less favorable to the seller than
if sold at public sales and that such private sales shall not by reason thereof
be deemed not to have been made in a commercially reasonable manner.  Pledgee
shall be under no obligation to delay a sale of any of the Stock for the period
of time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933, as amended, even if
the issuer would agree to do so.

                In all events, Pledgee shall give Pledgor not less than ten (10)
calendar days’ written notice of any proposed disposition of the Security.

3.2                                Marshalling.  Pledgee shall not be required
to marshal any present or future security for (including but not limited to the
Security), or guarantees of, the Obligations, or to resort to such security or
guarantees in any particular order; and all of its rights hereunder and in
respect of such security and guarantees shall be cumulative and in addition to
all other rights, however existing or arising.  To the extent that he lawfully
may, Pledgor hereby agrees that he will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of Pledgee’s rights under this Agreement or under any other instrument
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or guaranteed, and to
the extent that it lawfully may Pledgor hereby irrevocably waives the benefits
of all such laws.

4.                Pledgor’s Obligations Not Affected.  The obligations of
Pledgor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by: (a) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of Pledgee; (b)
any exercise or nonexercise, or any waiver, by Pledgee of any right, remedy,
power or privilege under or in respect of the Obligations or any of any security
therefor (including this Agreement); (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Obligations; or (d)
the taking of additional security for, or any guaranty of, any of the
Obligations or the release or discharge or termination of any security or
guaranty for any of the Obligations; whether or not Pledgor shall have notice or
knowledge of any of the foregoing.


5.                Pledgee’s Exoneration.  Under no circumstances shall Pledgee
be deemed to assume any responsibility for or obligation or duty with respect to
the Security or any matter or proceedings arising out of or relating thereto,
other than to exercise reasonable care in the physical custody of any item of
Security, if applicable.  Pledgee shall not be required to take any action of
any kind to collect, preserve or protect its or Pledgor’s rights in the Security
or against other parties thereto, other than to exercise reasonable care in the
physical custody of any item of Security, if applicable.

6.             No Waiver, Etc.  No act, failure or delay by Pledgee shall
constitute a waiver of its rights and remedies hereunder or otherwise.  No
single or partial waiver by Pledgee of any default or right or remedy which it
may have shall operate as a waiver of any other default, right or remedy or of
the same default, right or remedy on a future occasion.  Pledgor hereby waives
presentment, notice of dishonor and protest of all instruments, included in or
evidencing any of the Obligations, and any and all other notices and demands
whatsoever (except as expressly provided herein

7.             Notice, Etc.  All communications herein provided shall be in
writing and shall be sufficient if sent by United States mail, registered or
certified, postage prepaid, delivered by messenger, overnight delivery service
or facsimile, addressed as follows:

If to Pledgor:

 

Primix Solutions Inc.

 

 

311 Arsenal Street

 

 

Watertown, MA 02472

 

 

Facsimile:  (617) 923-6565

 

 

Attention:  Chief Financial Officer

 

 

 

If to Pledgee:

 

Lennart Mengwall

 

 

20 Shady Acres

 

 

Darien, CT  06820

 

 

Facsimile:  (203) 655-6915

 

or to such other address as the party to receive any such communication or
notice may have designated by written notice to the other party.

                Any notice given pursuant to this Section shall be deemed to
have been given and received when actually delivered, upon receipt of electronic
confirmation if by facsimile, one business day after dispatch by a recognized
overnight delivery service, or three (3) business days after mailing by
certified or registered mail with proper postage affixed and return receipt
requested.


8.                Defeasance; Termination. When all Obligations have been
indefeasibly paid and performed in full and discharged, this Agreement shall
cease and terminate and the Security furnished hereunder by Pledgor shall revert
to Pledgor and the estate, rights, title, and interest of Pledgee therein shall
cease, terminate and become void, whereupon on Pledgor’s written request Pledgee
shall execute proper instruments (without recourse to Pledgee), acknowledging
satisfaction of and discharging this Agreement, and shall return to Pledgor the
Security furnished hereunder by Pledgor then in his possession.

9.                Miscellaneous Provisions.

(a)             Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a written instrument expressly
referring to this Agreement and to the provisions so modified or limited, and
executed by the party to be charged.

(b)            This Agreement is personal and may not be assigned by either
party hereto without the consent of the other party.  This Agreement and all
obligations of Pledgor hereunder shall be binding upon his heirs, executors and
administrators.

(c)             This Agreement and the obligations of Pledgor hereunder shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to the conflict of laws principles thereof.

(d)            The descriptive section headings have been inserted for
convenience of reference only and do not define or limit the provisions hereof. 
If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall be in no way
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.

(e)             This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed to be one
and the same instrument.

                                (f)                To the extent permitted by
applicable law, each of the parties hereto hereby waives trial by jury in any
proceeding brought for the interpretation or enforcement of this Agreement or
for a determination of the rights of the parties hereunder.

 

10.           Consent to Jurisdiction.  Pledgor and Pledgee irrevocably consent
and submit to the jurisdiction of the United States District Court for the
District of Massachusetts, and the Courts of The Commonwealth of Massachusetts
in connection with any action proceeding of claim arising our of or relating to
this Agreement and/or any instrument or document required hereby or incident or
collateral hereto.

 

 

[Remainder of Page Intentionally Left Blank]


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

PLEDGOR:

 

 

 

PRIMIX SOLUTIONS INC.

 

 

 

 

 

By:

/s/ David W. Chapman

 

 

Name:  David W. Chapman
Chief Financial Officer

 

 

 

PLEDGEE:

 

 

 

 

 

/s/ Lennart Mengwall

 

Lennart Mengwall

 

 

 